DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 3-4. the prior art of record does not teach or suggest an apparatus with over other claim features “wherein the control circuit performs the following control in the order shown below until the lamp voltage stabilizes after the discharge lamp is turned on: (1) performing the constant-current control using a predetermined first current command value in a first state after the discharge lamp is turned on. (2) performing the constant-power control at a stage of becoming a second state in which the output power exceeds the power limiter value due to a rise of the lamp voltage after the first state. (3) performing the constant-current control by changing the current command value from the first current command value to a second current command value that is smaller than the first current command value, when the output power exceeds the power limiter value due to a rise of the lamp voltage, at a stage of becoming a third state in which the rise change value of the lamp voltage becomes less than a certain value after the second state. (4) performing the constant-current control in the third state by changing the second current command value to a smaller value every time the output power exceeds the power limiter value due to a rise of the lamp voltage. (5) performing the constant-current control when a fourth state in which the lamp voltage stabilizes commences after the third state, using the second current command value having been changed last in the third state.”
In regards to claim 5, the prior art of record does not teach or suggest an apparatus with over other claim features “performing a constant-current control of the lamp current using a predetermined first current command value in a first state after the discharge lamp is turned on; performing a constant-power control in such a manner that an output power becomes a constant power at a stage of becoming a second state in which the output power exceeds a predetermined power limiter value due to a rise of a lamp voltage after the first state; performing the constant-current control using a second current command value that is smaller than the first current command value when the output power exceeds the power limiter value due to a rise of the lamp voltage at a stage of becoming a third state in which a rise change value of the lamp voltage becomes less than a certain value after the second state; performing the constant-current control in the third state by changing the second current command value to a smaller value every time the output power exceeds the power limiter value due to a rise of the lamp voltage; and performing the constant-current control when a fourth state in which the lamp voltage stabilizes commences after the third state, using the second current command value having been changed last in the third state.” as recited in claim 5.
The claim in the application are deemed to be directed to nonobvious improvement over Yamada et al [US 2009/0278469 A1] who teaches The lighting method maintains a discharge of the high-pressure mercury lamp that has a function of the halogen cycle. The control is performed as follows. From when the high-pressure mercury lamp is lighted up to when a lamp voltage Vla reaches a first voltage value V1, a constant current control is performed. When the lamp voltage Vla reaches the first voltage value V1, the constant current control is switched to a constant power control which is performed at a first power value W1. While the discharge of the lamp is maintained, when the lamp voltage Vla reaches a voltage value (second voltage value V2) at which a state of the halogen cycle deviates from a proper state, the constant power control is performed by reducing the first power value W1 to a second power value W2.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844